department of the treasury internal_revenue_service washington d c i tax_exempt_and_government_entities_division nov uniform issue list legend taxpayer a ira x ira y account c amount a financial_institution b amount b date date date date dear this is in response to your request dated date as supplemented by correspondence dated date july and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the foliowing facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age received a distribution on date from individual_retirement_account ira x in amount a with the intent to rollover amount a into ira y on date taxpayer a sent the check for amount a to a broker at financial_institution b for deposit into ira y taxpayer a asserts that contrary to his instructions financial_institution b instead placed amount a into page account c a non-ira account taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 d was due to an error on the part of financial_institution b taxpayer a further asserts that of amount a which was originally deposited into account c amount b has not been used for any other purpose in early when financial_institution b sent taxpayer a a form 1099-r indicating an early distribution taxpayer a relied on the advice of his accountant that the form 1099-r was incorrectly completed and filed his income_tax return as though amount a had been timely rolled over into ira y taxpayer a relying on the representations of financial_institution b was unaware that amount a had instead been placed in account c by correspondence from the internal_revenue_service of date taxpayer a was notified that his taxable_income had been increased by amount a on date financial_institution b acknowledged its mistake in depositing amount a into account c and offered to reimburse taxpayer a for his damages and losses_incurred with respect to the erroneous transaction based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 a sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or page ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 d does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 d sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that -occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that a failure to accomplish a rollover within the day period prescribed by sec_408 was due to an error on the part of into a non-ira account contrary to financial_institution b in depositing amount a 20u806012 page taxpayer a’s instructions we note however that of the amount originally distributed and deposited in account c only amount b remains therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution to taxpayer a of amount b from ira x pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to amount b to another ira or iras described in code sec_408 provided ail other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution of an amount not to exceed the total of amount b will be considered a rollover_contribution within the meaning of code sec_408 dx3 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 kx3 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 sincerely yours frances v sloan employee_plans technical group ager enclosures deleted copy of letter_ruling notice of intention to disclose cc
